Name: Commission Regulation (EEC) No 3392/80 of 23 December 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/ 16 Official Journal of the European Communities 30 . 12 . 80 COMMISSION REGULATION (EEC) No 3392/80 of 23 December 1980 on the delivery of various consignments of skimmed-milk powder as food aid have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 1488 /79 (7); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 827/78 of 25 April 1978 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1978 food-aid programme (3), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (s), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force 9n the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 Decemberl980. For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (0 OJ No L 204 , 28 . 7 . 1978 , p . 6 . (') OJ No L 1 15, 27. 4 . 1978 , p . 1 . (4) OJ No L 119, 15 . 5 . 1979, p . 1 . (') OJ No L 134, 31 . 5 . 1980, p . 10 . ( ¢) OJ No L 43 , 15.2 . 1977 , p . 1 . O OJNoL 181 , 18. 7 . 1979 , p . 20 . 30 . 12 . 80 Official Journal of the European Communities No L 356/ 17 ANNEX (') Consignment A B C I . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 (1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 1 India 3 . Country of destination J 4 . Total quantity of the consignment 2 000 tonnes (5) 2 000 tonnes (s) 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (J) Intervention stock (entry in stock after 1 September 1980) 7 . Special characteristics and/or packaging (J) I 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Followed by Bombay' Calcutta' Madras' 9 . Delivery period Delivery in February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (*) 1 1 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender I 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 No L 356/ 18 Official Journal of the European Communities 30 . 12 . 80 Consignment D E 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary 3 . Country of destination j1 India 4 . Total quantity of the consignment 1 000 tonnes (') 1 000 tonnes (J) 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2) Intervention stock (Entry in stock after 1 October 1980) 7 . Special characteristics and/or packaging (J) 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under the food-aid\ programme of the European Economic Community / followed by Bombay' Calcutta' 9 . Delivery period Delivery in March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (*) 1 1 . Representative of the beneficiary responsible for reception (4) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 30 . 12 . 80 Official Journal of the European Communities No L 356/ 19 Consignment F G 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Sierra Leone UNHCR 3 . Country of destination /* Zimbabwe 4 . Total quantity of the consignment 1 000 tonnes (') 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Sierra Leone / For free distribution' 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution / UNHCR assistance in Zimbabwe' 9. Delivery period Loading in February 1981 10. Stage and place of delivery Port of unloading Freetown (deposited on quay or lighters) Delivered to Salisbury (*) 1 1 . Representative of the beneficiary responsible for reception (4) The National Authorizing Officer, Office of the First Vice-President, Tower Hill , PO Box 1402 , Freetown The Representative, UNHCR Branch Office in Zimbabwe, PO Box 4565, Salisbury, Zimbabwe, (telex 4608 RH Salisbury, tel . 793274  793275 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 No L 356/20 Official Journal of the European Communities 30 . 12 . 80 Consignment H I 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2. Beneficiary 3 . Country of destination j Comoros 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne aux Comores / Pour distribution gratuite' 9 . Delivery period Loading as soon as possible and at the latest 15 January 1981 10. Stage and place of delivery Port of unloading Moroni (deposited on quay or lighters) Port of unloading Mutsamudu (deposited on quay or lighters) 1 1 . Representative of the beneficiary responsible for reception (4) MinistÃ ¨re de l'Economie, des Finances et du Plan, Service de la gestion des aides internationales, Moroni, Grande Comore, (telex 219 MAERFIC KO) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 30. 12 . 80 Official Journal of the European Communities No L 356/21 Consignment K L 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Comoros 3 . Country of destination - 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging O Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne aux Comores / Pour distribution gratuite' 9. Delivery period Loading in February 1981 10. Stage and place of delivery Port of unloading Moroni (deposited on the quay or on lighters) Port of unloading Mutsamudu (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) MinistÃ ¨re de l'Ã conomie, des finances et du plan, Service de la gestion des aides internationales, Moroni, Grande Comore (telex : 219 MAERFIC KO) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 I No L 356/22 Official Journal of the European Communities 30 . 12 . 80 Consignment M N 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Guyana 3. Country of destination - 4 . Total quantity of the consignment 200 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Community to Guyana' 9 . Delivery period Delivery as soon as possible and at the latest 15 January 1981 Delivery in February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception f) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders  12 noon on 12 January 1981 30 . 12. 80 Official Journal of the European Communities No L 356/23 Consignment O P 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 (general reserve) 2 . Beneficiary Catholic Relief Service 3 . Country of destination Haiti 4. Total quantity of the consignment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Belgian 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging O Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / DestinÃ © Ã la distribution gratuite en Haiti / Cathwel / followed by 6132 / Port au Prince' 6133 / Port au Prince' 9. Delivery period Loading as soon as possible and at the latest 15 January 1981 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country (') 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL-2597 Den Haag (telex : 34278 CEMEC NL; Tel . 244594) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 356/24 30 . 12 . 80Official Journal of the European Communities Consignment Q R 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (EEC) No 827/78 ( 1978 programme) (b) affectation (EEC) No 1311 / 80 (EEC) No 828/78 2 . Beneficiary 3 . Country of destination WFP Cameroon j Guinea Bissau 4 . Total quantity of the consignment 60 tonnes 150 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the skimmed-milk powder (J) Intervention stock (entry into stock after 1 February 1980 ) 7 . Special characteristics and/or packaging (s) &lt; 8 . Markings on the packaging 'Cameroon 773 exp / Skimmed-milk powder non-enriched / Douala / Gift of the European Economic Community / Action of the World Food Programme' 'Leite desnatado em pÃ ³ / Dom da Comunidade econÃ ³mica europeia Ã RepÃ ºblica da Guine-Bissau' 9 . Delivery period Delivery as soon as possible and at the latest 15 January 1981 Loading as soon as possible and at the latest 15 January 1981 1 0 . Stage and place of delivery Community port of loading operating a regular service with recipient country Port of unloading Bissau (deposited on quay or lighters) 1 1 . Representative of the beneficiary responsible for reception (4) Commissariado de Estado industria et Artesanato, caixa postal 85 , Bissau 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 30 . 12 . 80 Official Journal of the European Communities No L 356/25 Consignment S T U 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 2 . Beneficiary NGO (SOS Boites de lait) NGO (Caritas Germanica) NGO (World Council of Churches) 3 . Country of destination India Portugal Kenya 4. Total quantity of the consignment ' 45 tonnes 150 tonnes 80 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging See notes ( ,0) (") 'Leite desnatado em pÃ ³ com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / Destinado Ã distribuiÃ §Ã o gratuita em Portugal / Caritas / 5442 / Lisbon' C2) 'Skimmed-milk powder enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community / For free distribution in Kenya / WCC / 5719 / Mombasa' ( ,J ) 9 . Delivery period Delivery as soon as possible and at the latest 31 January 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) CEBEMO, Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex : 34278 CEMEC NL, tel . 24 45 94) (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 356/26 Official Journal of the European Communities 30 . 12 . 80 Consignment V 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 (general reserve) 2. Beneficiary 3 . Country of destination Peru 4. Total quantity of the consignment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (J) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Leche en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica euro ­ pea a Peru / Para distribuciÃ ³n gratuita' 9. Delivery period Loading in February ,1981 10 . Stage and place of delivery Port of unloading Callao (deposited on quay or lighters) 1 1 . Representative of the beneficiary responsible for reception (4) Oficina Nacional de Apoyo Alimentario, Natalio Sanchez, 220 Piso 14, Lima, Peru (tel . 24 64 93) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 12 January 1981 30 . 12 . 80 Official Journal of the European Communities No L 356/27 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7 , takes tne place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (J) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal ofthe European Communities. (J) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77 . (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (s) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C' edition of the Official Journal ofthe European Communities. (') Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (7) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77. (') The bill of lading must contain the following information : NOTIFY ADDRESS : (a) Consignee. (b) M. Von Arnim, c/o UNHCR, palais des Nations, CH-1211 Geneva 10 (telex 27492 HCR CH) The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim, c/o UNHCR, palais des Nations, CH-1211 Geneva 10 . (') The successful tenderer shall send to the beneficiaries ' agents, on delivery, a health certificate in respect of each part-quantity, made out in the language indicated by the beneficiaries . The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16, NL-301 1 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part-quantity. ( ,0) Inscription on the packing : 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India/SBL/followed by :  for 10 tonnes : 50908 / Calcutta'  for 5 tonnes : 50909 / Cochin'  for 20 tonnes : 50910 / Calcutta'  for 10 tonnes : 50911 / Calcutta'. (") The successful tenderer shall send the beneficiaries' agent, on delivery, a certificate of quality made out in English . ( ,2) The successful tenderer shall send the beneficiaries' agent, on delivery, a certificate of quality made out in Portuguese. ( IJ) The successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him direct by the representative of the beneficiaries  40 bags per pallet secured by plastic band, covered with plastic film .